DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 17/140,593 filed on 01/04/2021.
2.	Claims 1-20 are pending.
3.	Claims 1-20 are rejected.
Oath or Declaration
4.	Applicant(s) oath or declaration filed on 01/04/2021 are approved by the office.

Drawings/Specifications
5.	The drawings and specifications filed on 01/04/2021 have been accepted by the office.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Patent No. 10,887,191 
7.	Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 Patent No. 10,887,180.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claims 1-20 are to be found in parent patent claims 1-20.  The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are more specific.  Thus, the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of the instant application claims 1-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  The following Claims Comparison Table illustrates the anticipatory/obviousness relationship of the most claims limitation at issue, and therefore claim 1 of the instant application is obvious broader variant of claim 1 of the patented application, and therefore rejected accordingly.
  Since application claims 1-20 are anticipated by claims 1-20 of the patent, they are not patentably distinct and are rejected under non-provisional anticipatory-type double patenting because the conflicting claims have been patented. The following table is an example of comparison of claims 1 vs 1 but all other claims are rejected similarly. Examiner suggest applicant to file a timely Terminal Disclaimer to overcome the current DP rejection over claims of Patent 10,887,180.
Claims Comparison Table
Instant Application:
17/140,593
US Patent No. 10,887,180 No. 16/190,524

Claim 14:
A computer-implemented method for IoT device onboarding, comprising:

receiving, from an Internet of Things (IoT) device, a request comprising a unique device identifier of the IoT device;

determining, based on the unique device identifier, that the IoT device is associated with an account with a management service;

transmitting enrollment instructions to the IoT device;

receiving, from the IoT device, a request to enroll the IoT device with the management service and a capabilities declaration comprising a capability of the IoT device;

determining IoT device instructions based on the capabilities declaration; and

causing the IoT device to perform the capability by transmitting the IoT device instructions to the IoT device.

A computer-implemented method for IoT device onboarding, comprising: 
receiving, from an Internet of Things (IoT) device, a request comprising unique device identifier; 

determining, based on the unique device identifier, that the IoT device is associated with a device account with a management service; 

performing an enrollment of the IoT device with the management service; 

receiving, from the IoT device, a capabilities declaration comprising a capability of the IoT device; 

determining IoT device instructions based on the capabilities declaration; and 

causing the IoT device to perform the capability by transmitting the IoT device instructions to the IoT device.
Similarly claims 1-13 and 15-20 are anticipated or obvious over
Claims 1-13 and 15-20 of the patented application above



Allowable Subject Matter
23.	Claims 1-20 are allowable if the claims overcome the Double Patenting rejection rendered above. A detailed reason for allowance will be furnished upon allowance of the application.

	Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Systems and methods for aggregating multiple handheld instruments into a single platform facilitating the collection and transfer of measurement data to a centralized or distributed system. The platform comprises multiple sensor heads made up of the minimum hardware required for application specific sensing with a common interface which communicates with a common interface device that provides power for the sensor, passes data from the sensor modules and transmits it to a computational platform (mobile phone, tablet or computer), and a centrally accessible system to receive data transmitted from the computation platform and stores it. (Burtch et al. ‘723)
proactive notifications in a voice interface device includes: receiving a first user voice request for an action with an future performance time; assigning the first user voice request to a voice assistant service for performance; subsequent to the receiving, receiving a second user voice request and in response to the second user voice request initiating a conversation with the user; and during the conversation: receiving a notification from the voice assistant service of performance of the action; triggering a first audible announcement to the user to indicate a transition from the conversation and interrupting the conversation; triggering a second audible announcement to the user to indicate performance of the action; and triggering a third audible announcement to the user to indicate a transition back to the conversation and rejoining the conversation. (Mixter et al. ‘264)
managing location-based information associated with the oil and gas industry. The system, in one embodiment, comprises a computing device connected to a location-based service, wherein the location-based information comprises energy operations data which is associated with a specific geographic location, and wherein the computing device is associated with a graphical map interface. The graphical map interface is configured to display location based information. The graphical map interface can also be configured to display an indication of the frequency of an event. The location based information can be associated with a geofence. (Sorden et al. ‘452)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443